Citation Nr: 9927712	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1946 and from August 1946 to January 1947.  He was a 
German prisoner of war (POW) from March 11 to April 29, 1945.  
He died in September 1996.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals on 
appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In May 1997, the RO denied entitlement to DIC.  The statement 
of the case furnished on April 22, 1998 listed as the issue 
service connection for cause of the veteran's death.  
However, the issue of entitlement to DIC was also discussed. 
The Board considers VA Forms 9, received in June 1997 on June 
6, 1998 as being a timely notice of disagreement and 
substantive appeal respectively, regarding the May 1997 
denial.  Accordingly, the issues are as stated on the title 
page of this decision.  The issue of entitlement to DIC will 
be discussed in a Remand portion of this decision.  


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in September 1996 due to sepsis shock, due to urosepsis, 
due to neurogenic bladder.

2.  The autopsy protocol report shows the presence of severe 
arteriosclerotic heart disease. 

3.  The veteran was a POW in excess of 30 days.  

4.  Ischemic heart disease (arteriosclerotic heart disease) 
is of service origin.

5.  The claim of service connection for cause of the 
veteran's death is plausible.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was incurred during active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

2.  The claim for service connection for cause of the 
veteran's death is well grounded. 38 U.S.C.A. § 5107 (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein. 38 U.S.C.A. § § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). Where certain diseases, are 
manifested to a compensable degree within the initial post- 
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

For a former POW of not less than 30 days, service connection 
may be established by presumption for beriberi and beriberi 
heart disease that have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(c).  Effective August 24, 1993, beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  
Id.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If a claim is well grounded, the VA has a 
duty to assist the appellant in the development of her claim.  
38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The service records show that the veteran was a German 
prisoner from March 11 to April 29, 1945.  The service 
medical records reflect no evidence pertaining to edema, 
beriberi, or heart disease.  

The veteran underwent a VA POW protocol examination in 
November 1983.  At that time the veteran gave a clinical 
history of swelling of the legs and feet, vitamin deficiency, 
and malnutrition as a POW.  He stated that he did not know 
whether he had beriberi.  The examination included a 
diagnosis of ischemic heart disease.

The official death certificate shows that the veteran died in 
September 1996 due to sepsis shock, due to urosepsis, due to 
neurogenic bladder.  The November 1996 autopsy protocol 
report shows the presence of severe arteriosclerotic heart 
disease.  

To summarize, the veteran's statements describing symptoms he 
experienced as a POW are competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Additionally, the Board 
finds his statements to be credible.

The veteran was a POW in excess of 30 days.  Additionally, 
during the VA POW protocol examination in 1983 he reported 
localized edema involving the extremities.  There is no 
evidence of record that contradicts the veteran's statement.  
Furthermore, the medical record shows the presence of 
ischemic heart disease (arteriosclerotic heart disease).  
Accordingly, pursuant to 38 C.F.R. § 3.307 and 38 C.F.R. § 
3.309, it is the Board's judgment that the arteriosclerotic 
heart disease may be presumed to have been incurred during 
service.  

Regarding the claim for service connection for cause of 
death, as previously stated, the November 1996 VA autopsy 
protocol report shows the presence of severe arteriosclerotic 
heart disease.  The report further indicates that the severe 
arteriosclerotic heart disease may have been a contributing 
factor in the veteran's death.  In view of the Board's 
determination that the ischemic heart disease 
(arteriosclerotic heart disease) is of service origin, the 
Board further finds that the appellant's claim for service 
connection for cause of the veteran's death plausible, and, 
thus, well grounded.


ORDER

Service connection for arteriosclerotic heart disease is 
granted.  The claim for service connection for cause of the 
veteran's death is well grounded.  


REMAND

As previously indicated, the appellant's claim for service 
connection for cause of the veteran's death is well grounded.  
Accordingly, VA has a statutory duty to assist the appellant 
in the development of evidence pertinent to her claim.  
38 U.S.C.A. § 5107.  In this regard, a review of the record 
shows that the veteran was receiving treatment for his heart 
disease from a private physician.  The VA terminal hospital 
report shows that the veteran had been transferred from the 
Jacksonville Hospital.  These records are not on file.

At the time of the veteran's death service connection was in 
effect for generalized anxiety disorder with PTSD, rated at 
70 percent, sinusitis, rated at 10 percent, and history of a 
left varicocele.  The combined evaluation was 70 percent.  

The appellant is also claiming DIC.  Pursuant to 38 U.S.C.A. 
§ 1318, benefits may be paid to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
is service connected when the following conditions are met: 
(1) the veteran's death was not caused by his or her own 
willful misconduct; and (2) the veteran was in receipt of or 
was entitled to receive (or but for the receipt of military 
retired pay, was entitled to receive) compensation at the 
time of death for service-connected disability that either: 
(a) was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 years or more 
immediately preceding death; or (b) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
preceding death.

Entitlement to DIC benefits may be established if the veteran 
was "entitled to receive" benefits based on a total 
disability rating, regardless of whether such benefits were 
actually received.  DIC benefits may be awarded if the 
evidence in the veteran's claims file at the time of his 
death, when evaluated in accordance with the law then in 
effect or made retroactively applicable, shows that the 
veteran would have been hypothetically entitled to a 
different decision on a compensation issue. Green v. Brown, 
10 Vet. App. 111 (1997).

At the time of the veteran's death, claims for service 
connection for heart disease, housbound and aid and 
attendance benefits, and a total rating for compensation 
purposes based on individual unemployability were pending 
before the RO.  The appellant submitted of VA form 21-534, 
which is also a claim for accrued benefits.  As previously 
discussed, the Board has granted service connection for 
arteriosclerotic heart disease.  The Board finds that the 
issue of a total rating for compensation purposes based on 
individual unemployability for accrued purposes is 
intertwined with the current issue and should be adjudicated 
by the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991)

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records which are not 
on record pertaining to treatment for the 
disabilities involved in the veteran's 
death and his heart disease, to include 
the records from Dr. Moore and the 
Jacksonville Hospital.  The appellant 
should be afforded the opportunity to 
attempt to demonstrate hypothetically 
that the veteran would have been entitled 
to receive a 100 percent scheduler or a 
total rating based on unemployability for 
10 years before death based on evidence 
in the claims file or in constructive 
possession of the VA prior to the 
veteran's death.  The RO should obtain 
all records, which are not on file.  She 
should be informed that she has the 
opportunity to additional evidence and 
arguments in support of her claim. 

2.  It is requested that the RO obtain 
copies of the complete hospital records 
regarding the veteran's terminal 
hospitalization at the VA facility in 
Birmingham, Alabama on September 30, 
1996.

3.  Upon completion of the above 
development, it is requested that the 
claims folder be reviewed by an 
specialist(s) in order to render an 
opinion as to whether it is as likely as 
not that the veteran's service connected 
heart disease, anxiety disorder with 
PTSD, sinusitis, and history of a left 
varicocele caused or aggravated the cause 
of his death, or contributed materially 
and substantially to cause death?  If no, 
whether it is as likely as not that the 
veteran's service connected heart 
disease, anxiety disorder with PTSD, 
sinusitis, and history of a left 
varicocele resulted in debilitating 
effects and general impairment of health 
to an extent that would render the 
veteran materially less capable of 
resisting the effects of other disease(s) 
or primarily causing death?  A complete 
rational for any opinion expressed should 
be include in the examiner's report.  A 
copy of this Remand should be furnished 
the examiner.

4.  The RO should adjudicate the issue of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability and housbound and aid and 
attendance benefits for accrued purposes.  
If the benefis sought are not granted, 
the appellant and her representative 
should be notified of that decision and 
her appellate rights.

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status to include whether the veteran 
might hypothetically have been entitled 
to a 100 percent rating during the 10 
years prior to his death.  

6.  If the benefits sought on appeal are 
not granted, the RO should issue the 
appellant and her representative a 
supplemental statement of the case, which 
includes the pertinent law and 
regulations regarding entitlement to DIC, 
and an opportunity to respond.


Thereafter, the case should be returned to the Board for 
final appellate review.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







